Exhibit 12.1 Olympic Steel, Inc. Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands)) Three Months Ended March 31, 2013 Income before taxes $ Add: Amortization of previously capitalized interest 17 Interest (inlcuding capitalized interest) Interest portion of rental expense 17 Total additions Deduct: Capitalized interest - Total earnings Capitalized interest - Interest and other expense on debt Interest portion of rental expense 17 Fixed charges Ratio of earnings to fixed charges
